Citation Nr: 0304792	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-12 809A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to May 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This decision denied the veterans claims for 
Chapter 30, Chapter 32, and Chapter 1606 educational 
benefits.  The veteran only submitted a substantive appeal 
with respect to the denial of his claim for Chapter 30 
educational benefits.  Accordingly, only the claim for 
Chapter 30 educational benefits is currently on appeal.


FINDING OF FACT

The veteran first entered on active duty prior to July 1, 
1985, and he did not have any active duty subsequent to June 
30, 1985.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. § 3011 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 21.7040, 21.7042, 21.7044 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent statutory provision provides that, each 
individual who after June 30, 1985, first becomes a member of 
the Armed Forces, and who has qualifying service, such as 
serving three years of continuous active service (if the 
obligated period was three years or more) or serves at least 
two years of active service (if the obligated period was less 
than three years), is entitled to basic educational 
assistance.  See 38 U.S.C.A. § 3011.  The pertinent statutory 
provision also provides that certain individuals who began 
service prior to June 30, 1985, who are eligible for 
educational assistance benefits under chapter 34, and who had 
qualifying active duty subsequent to June 30, 1985, may be 
entitled to basic educational assistance.  Id.

In this case, the veteran first entered on active duty on 
January 6, 1975.  He was honorably discharged from active 
duty on January 29, 1978.  The veteran reenlisted on January 
30, 1978 and he was honorably discharged on May 29, 1981. 

The veteran claims that he should be awarded Chapter 30 
benefits because he had active service from January 1975 to 
May 1981, and served in the United States Navy Reserves from 
May 1, 1982 to April 30, 1985.  The veteran did not elaborate 
as to why service during these periods entitled him to 
receive Chapter 30 benefits.

As noted above, eligibility for Chapter 30 benefits may be 
established by showing that an individual first entered on 
active duty as a member of the Armed Forces after June 30, 
1985.  38 U.S.C.A. § 3011(a)(1)(A).  Eligibility for Chapter 
30 benefits may also be established for certain veterans who 
first entered on active duty prior to June 30, 1985, however 
such veterans must meet several criteria, including some 
qualifying active service performed after June 30, 1985.  38 
U.S.C.A. § 3011(a)(1)(B) and (a)(1)(C).  According to the 
veteran's DD Form 214, he first entered on active duty in 
January 1975, he was released from active duty in May 1981, 
and he had no active duty subsequent to May 1981.  The law is 
clear that the veteran must have first entered active duty 
after June 30, 1985, or in limited cases, had qualifying 
active duty subsequent to June 30, 1985, in order to be 
eligible for basic educational assistance under Chapter 30, 
Title 38, United States Code.  In this case, the veteran's 
first period of active duty precedes July 1, 1985, and he had 
no active duty subsequent to June 30, 1985, and thus, he is 
ineligible for Chapter 30 benefits.

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
In this case, VA satisfied its duties to inform and assist 
the appellant by issuing the veteran a statement of the case.  
Further development and expending of VA's resources is not 
warranted since appeal is without legal merit and further 
development or analysis would not be productive.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

